Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-15 & 25 have been canceled by Applicant.
Claims 16-22 & 30 have been withdrawn.
Claims 23-24, 26-29, & 31-33 are addressed herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claims 23-24, 26-29 & 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Punt (EP 2420139) in view of Lazo Barra (WO 2011085463).

    PNG
    media_image1.png
    258
    457
    media_image1.png
    Greyscale
[AltContent: textbox (Fig. 3 (reproduced) of Punt (EP2420139))]For Claim 23, Punt discloses a portable apparatus configured to control vegetation by means of a heated gas (the device 12 illustrated in Fig. 3 is an embodiment which uses hot air to control weeds, as discussed at least in [0026 & 30]; as the device is vehicle-mounted, it is portable) comprising: 
a burner (13) configured to generate the heated gas [0030]; and 
an outlet channel (16 & 17) having an outflow opening configured to pass the heated gas to 
a fan (“recirculation system” arranged in the combustion chamber 13, [0030]); and
a housing, the burner and/or the fan arranged in or on the housing (wherein the device comprises the outside shell, to which the combustion chamber 13, and the recirculation system within the combustion chamber are at least arranged within, Fig. 3); 
wherein no elements are arranged in or after the outlet channel that at least partially disrupt the flow of heated gas (note that the device of Punt, Fig. 3 is illustrated with nothing disrupting the flow, nor does the disclosure note any elements; this is similar to Fig. 1 of the instant invention).
Punt is silent to the fan being arranged between the burner and the outlet channel such that the fan is configured, while in operation, to suck in the heated gas from the burner and discharge it to the outlet channel and thereby to exhibit a concurrent flame-retarding action. 
Lazo Barra, like prior art above, teaches a portable apparatus configured to control vegetation by means of a heated gas (title, disclosure), wherein a fan is arranged between the burner and the outlet channel such that the fan is configured, while in operation, to suck in the heated gas from the burner and discharge it to the outlet channel (“The turbine 16 contains the radial blade rotor 20 attached to the speed multiplier box 21, which is driven by the drive shaft of the multiplier box 22 directly connected to the cardan shaft 23 of the tractor in order to print the speed. heat generated inside the air duct 15 for application of the plants”) and thereby to exhibit a concurrent flame-retarding action (wherein the movement of air away from the burner suffices the claimed flame-retarding action).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the outlet channel of Punt with a fan after the burner as 
For Claim 24, the above-modified reference teaches the portable apparatus according to claim 23, and the above-modified reference further teaches wherein: 
the burner comprises an outlet opening for the gas heated by the burner (disclosure of Punt: in order to work as intended, an opening is formed between the combustion chamber 13 and the supply system 16, [0030]); 
the fan comprises an inlet opening and an outlet opening (as modified above, the disclosure of Lazo Barra: in the same manner as the instant invention, the turbine 16 comprises an inlet which meets with the outlet of the air duct 15, and an outlet which meets with 17, Figs. 4-5); and 
the outlet channel comprises an inlet opening and an outflow opening (both elements 16 & 17 comprise upstream inlets and downstream outlets, Fig. 3); and 
wherein: 
the inlet opening of the outlet channel is connected to the outlet opening of the fan and the outlet channel forms a closed circuit for the heated gas from the inlet opening up to the outflow opening where the vegetation to be controlled is exposed to the heated gas (the equipment of Punt in view of Lazo Barra works in the same manner as the instant invention, as discussed above, the combustion chamber 13, Punt, is connected with the turbine of Lazo Burra, which increases the velocity of the air output through the supply system 16 and ultimately the distribution system 17 of Punt); and 
the outlet opening of the burner is connected to the inlet opening of the fan for sucking in the gas heated by the burner (as modified above).

the portable apparatus does not comprise a burner that is arranged downstream relative to the fan (in the above-modified reference, the device does not comprise a burner downstream of the fan, meeting the second claim limitation).
For Claim 27, the above-modified reference teaches the portable apparatus according to claim 23, and Lazo Barra further teaches wherein the portable apparatus comprises a pressure increasing element arranged near the outlet opening of the fan (each diffuser 19 is designed to increase the pressure of the output air, and is located “near” the outlet opening of the fan, as it is only separated from the fan outlet by the length of 17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the outlet opening of the above-modified reference with a diffuser element as further taught by Lazo Burra, in order to provide the user more control over the area that the heated air is applied.
For Claim 28, the above-modified reference teaches portable the apparatus according to claim 23, and Punt further discloses wherein: 
the fan is configured to increase the pressure of the heated gas by at least 0.05 bar; 
the fan is configured to take the flow rate of the heated gas to a value in the range of 0.3m3/s up to and including 7 m3/s; and/or
the burner is configured to heat the heated gas such that near the outflow opening of the outlet channel it has a temperature of at least 50°C (note that each aspect is claimed as “and/or,” 
If not, then Lazo Barra further teaches: “between 30 ° C and 300 ° C,” Abstract. The range 50°C-300°C meets the claim.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the air output from the device of the above-modified reference to the plants at 50°C or above as taught by Lazo Burra, in order to provide the plants with enough heat to damage them, as intended by both prior art devices.
 For Claim 29, the above-modified reference teaches the portable apparatus according to claim 23, and Punt further discloses wherein the burner comprises: a gas burner; a burner for liquid fuel; a burner for solid fuel (the combustion chamber 13 burns wood waste, meeting “solid fuel”).
For Claim 31, the above-modified reference teaches the apparatus according to claim 28, and Lazo Barra further teaches wherein: the fan is configured to increase the pressure of the heated gas in the range of 0.1 to 2 bars (wherein, the variable fan 20 within turbine 60 is configured by “speed multiplier box 21, which is driven by the drive shaft of the multiplier box 22 directly connected to the cardan shaft 23 of the tractor in order to print the speed. heat generated inside the air duct 15 for application of the plants” such that the fan is configured to output the heated air with an increased pressure).
For Claim 32, the above-modified reference teaches the portable apparatus according claim 23, and Lazo Barra further discloses wherein the fan comprises a centrifugal fan (The 
For Claim 33, the above-modified reference teaches the portable apparatus according claim 23, and Punt further discloses wherein the burner contains an inlet opening for ambient air, and the heated gas contains ambient air supplied through the inlet opening of the burner and heated by the burner (in order to work as intended, the device must pull air from outside of the device, this avoids building positive or negative pressure on the internal components of the device, resulting in ambient air forming at least a portion of the produced heated air 15. Further, the combustion chamber 13 is clearly illustrated with a smoke stack like valve or vent extending from the top of the chamber).

Response to Arguments
Applicant’s arguments with respect to present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643